FILED
                             NOT FOR PUBLICATION                             JUL 23 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KULWINDER JIT SINGH PARHAR,                       No. 10-72326

               Petitioner,                        Agency No. A027-563-285

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012**

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Kulwinder Jit Singh Parhar, a native and citizen of India, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen based on ineffective assistance of counsel. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for

review.

      The BIA did not abuse its discretion in denying Parhar’s motion to reopen as

untimely because the motion was filed nearly five years after the final order of

removal, see 8 C.F.R. § 1003.2(c)(2), and Parhar failed to establish the due

diligence required for equitable tolling of the filing deadline, see Iturribarria, 321

F.3d at 897.

      PETITION FOR REVIEW DENIED.




                                           2                                     10-72326